DETAILED ACTION
This is the Office action based on the 15573302 application filed November 10, 2017, and in response to applicant’s argument/remark filed on March 29, 2021.  Claims 18, 24, 36, 39 and 41-53 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-17, 19-23, 25-35, 37-38 and 40 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 18, 24, 36, 41-42 and 47-50 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Visintin et al. (U.S. PGPub. No. 20100163788), hereinafter “Visintin”:. 
Claims 39, 43 and 45-46 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (U.S. PGPub. No. 20140191019), hereinafter “Chen”:--Claim 39, 43: Chen teaches a method of etching, comprisingplacing a printed wire board comprising copper wires ([0071]) in a container having a first composition, which is an aqueous composition ([0073]),  consists essentially of a complexing agent, an oxidizing agent and an organic solvent ([0073, 0081]) then diluted with water ([0087]), wherein the oxidizing agent may be hydrogen peroxide present at a concentration  of 0.1-90 vol.%([0075]), the complexing agent may be 1,1,1,5,5,5-hexafluoro-2,4-pentanedione present at a concentration of 1-50 wt.% ([0077]), and the organic solvent may be methanol present at a concentration of 0.01 – 25 wt.% ([0079]).       Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a first composition comprising the above components from the list of possible components taught by Chen.
      It is noted that 1,1,1,5,5,5-hexafluoro-2,4-pentanedione is another name for hexafluoroacetylacetone, and that the ranges of the components above overlap the ranges of hexafluoroacetylacetone and water recited in claim 39.     Chen further teaches that a passivation agent may be added to reduce the composition’s attack on copper ([0078]).  This implies that even when the passivation agent is present the attack on the copper is only reduced, and not eliminated, by the passivation agent; and some amount of copper would be etched in routine experimentations.  Furthermore, since the passivation agent is optional, the composition would etch copper by some amount during routine experimentation.--Claim 45: Chen further teaches that the first composition may be maintained at about 100-400C ([0056]).  It is noted that this overlaps the temperature range in claim 45.--Claim 46: It is noted that the printed wire board may be considered a device.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 44 rejected under 35 U.S.C. 103 as obvious over Chen as applied to claim 39 above, and further in view of Ueda et al. (U.S. PGPub. No. 20140020941), hereinafter “Ueda”:--Claim 44: Chen teaches the invention as in claim 39 above.  Chen further teaches that the printed wire board comprises the copper wires on a fiberglass substrate ([0003]), but fails to teach that the fiberglass substrate may be made of a silicate glass.      Ueda teaches that a printed wire board may consist of a layer with laminated fiberglass cloth and metal wiring (abstract, [0013]), wherein the fiberglass cloth is made of silicate glass ([0026-0027]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the printed wire board taught by Ueda in the invention of Chen because Chen teaches that the printed wire board comprises the copper wires on a fiberglass substrate ([0003]), but is silent about the chemical 

Claims 51-53 rejected under 35 U.S.C. 103 as obvious over Chen in view of Ueda:--Claim 51: Chen teaches the invention as in claim 41 above.  Chen further teaches that the organic solvent may be isopropanol ([0079]).  It is noted that isopropanol is another name for isopropyl alcohol.      Chen further teaches that the ratio of oxidizing agent to complexing agent is about 10:1 to 1:10 ([0077]), wherein the oxidizing agent may be present at a concentration of 0.1-90 vol.%, more preferably 10-60 vol. %.  Note that this overlaps the range recited in claim 51.  For example, a composition may possibly consist of 10 wt.% hydrogen peroxide, 80 wt.% hexafluoroacetylacetone, 9 wt.% isopropyl alcohol, and 1 wt.% water.     Chen further teaches that the printed wire board comprises the copper wires on a fiberglass substrate ([0003]), but fails to teach that the fiberglass substrate may be made of a silicate glass.      Ueda teaches that a printed wire board may consist of a layer with laminated fiberglass cloth and metal wiring (abstract, [0013]), wherein the fiberglass cloth is made of silicate glass ([0026-0027]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the printed wire board taught by Ueda in the invention of Chen because Chen teaches that the printed wire board comprises the copper wires on a fiberglass substrate ([0003]), but is silent about the chemical 
Claims 18, 24, 36, 41-42 and 47-50 rejected under 35 U.S.C. 103 as obvious over Shen et al. (U.S. PGPub. No. 20160104630), hereinafter “Shen”, in view of Barnes (U.S. PGPub. No. 20130296214), hereinafter “Barnes”:
--Claims 18, 24, 36: Shen teaches a method of etching a barrier metal layer in a semiconductor device, wherein the barrier metal may be Co ([0006, 0019]), the method comprising etching the barrier metal layer by using either “an acidic, buffer, or chelator bath or a bath comprising at least one of acetyl acetone, hexafluoroacetylacetone or hydrogen peroxide” (Claim 13, [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a bath comprising at least a hexafluoroacetylacetone for etching the barrier metal in the invention of Shen.      It is noted that hexafluoroacetylacetone would form a complex with the Ta in the barrier metal layer, as taught by Applicant (paragraph 0020 in specification).      In an embodiment, Shen further teaches that the bath may further comprise an organic solvent, such as methanol, ethanol, etc. ([0020]).  Shen is silent about the concentration of hexafluoroacetylacetone in the bath.      Barnes, also directed to a method of selective etching a barrier metal layer on a  hexafluoroacetylacetone and the organic solvent.--Claim 41, 47, 50: It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a methanol comprising less than about 0.100 wt.% of water as the impurity, as evidenced by Methanol Institute (see attachment “Methanol-Technical Data sheet”), in the invention of 
Claim 39, 43-46 and 51-53 rejected under 35 U.S.C. 103 as obvious over Shen et al. (U.S. PGPub. No. 20160104630), hereinafter “Shen”, in view of Chen et al. (U.S. PGPub. No. 20160130500), hereinafter Chen’500:
--Claim 39, 43, 46: Shen teaches a method of etching a barrier metal layer in a semiconductor device, wherein the barrier metal may be Co ([0006, 0019]), the method comprising etching the barrier metal layer by using either “an acidic, buffer, or chelator bath or a bath comprising at least one of acetyl acetone, hexafluoroacetylacetone or hydrogen peroxide” (Claim 13, [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a bath comprising at least a hexafluoroacetylacetone and hydrogen peroxide for etching the barrier metal in the invention of Shen.      In an embodiment, Shen further teaches that the bath may further comprise an organic solvent, such as methanol, ethanol, etc. ([0020]).  Shen is silent about the concentration of the hexafluoroacetylacetone and the hydrogen peroxide in the bath.      Chen’500, also directed to a composition for etching a barrier layer, teaches that the composition may comprise about 10-40 wt% of an oxidizing agent and about 0.01-1 hexafluoroacetylacetone and hydrogen peroxide and the organic solvent, but  is silent about the concentration of the hexafluoroacetylacetone and the hydrogen peroxide in the bath, and Chen’500 teaches that the hexafluoroacetylacetone and the hydrogen peroxide may be present in such concentrations.      It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a methanol comprising less than about 0.100 wt.% of water as the impurity, as evidenced by Methanol Institute (see attachment “Methanol-Technical Data sheet”), in the invention of Shen as modified by Chen’500.       Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an acetone comprising less than about 0.100 wt.% of water as the impurity, as evidenced by Gottlieb et al. ,Table 1 in “NMR Chemical Shifts of Common Laboratory Solvents as Trace Impurities”, J. Org. Chem. 1997, 62, 7512-7515 (see attachment “impurity_in 
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Visintin does not teach the organic solvent including methyl ethyl ketone, Visintin clearly teaches that the organic solvent may be butanol ([0066]), which is another name for  methyl ethyl ketone--Regarding Applicant’s argument that Visintin does not teach etching a film made of at least one selected from the group consisting of metal cobalt and metal copper, Visintin clearly teaches that the composition etches and removes a layer of copper-containing residue.  Furthermore, Visintin teaches that the composition removes the copper-containing residues without substantially etching copper layers ([0083, 0115]).  
-- It is noted that applicants’ claimed range of 1-80 wt% for hexafluoroacetylacetone is quite a broad range and does not appear to have any associated unexpected results which would distinguish the claims from the applied art.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713